[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM AND ORDER
The plaintiff Anthony Torres has filed an action for injunctive and monetary relief against the defendant John J. Armstrong, Commissioner of Corrections, and other DOC employees. CT Page 13772 The court conducted a status conference on September 24, 1999, at which time the plaintiff indicated his intention to amend his complaint. He requested more than thirty days in which to be allowed leave to do so, which the court approved. Another status conference was scheduled for November 19, 1999, in order to determine what procedures are necessary to ready the case for trial or disposition short of trial.
By date of September 30, 1999, the plaintiff has now filed a motion asking for an immediate injunction to be issued by the court preventing his transfer by the defendant to a correctional facility other than Cheshire CCI. He does so despite the fact that his original complaint claimed that certain DOC staff members assigned to Cheshire CCI had subjected him to verbal harassment and threats. He has also filed a motion asking the court to order the defendant to make available to the plaintiff legal assistance in connection with his civil suit against the Commissioner. Finally he has filed a motion asking that he be allowed to interview certain other inmates who are in the custody of DOC in private without the presence of nearby DOC staff.
These motions are all denied at this time without prejudice.
The plaintiff has no right to choose at which DOC facility or unit he will serve his sentence; nor does the court have the authority to interfere with the Commissioner's discretion in regard to transfer of an inmate among DOC facilities. See, e.g.Meachum v. Fano, 427 U.S. 215, 224 (1976). He has no right to free legal services in a civil case. And the process by which discovery will be undertaken in this matter is the subject of a future status conference. So that the court can proceed to review the claims of the plaintiff in an orderly fashion, the plaintiff is invited to amend his complaint on or before the status conference on November 19, 1999, at which time the court, after hearing from both the plaintiff and counsel for the respondent, will consider entering an appropriate scheduling order for discovery and for further proceedings.
Pittman, J.